     Case 3:20-cv-00418-MMD-CLB Document 7 Filed 08/31/20 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     RONNY POWE,                                       Case No. 3:20-cv-00418-MMD-CLB

7                                 Petitioner,                      ORDER
               v.
8
      STATE OF NEVADA, et al.,
9
                              Respondents.
10

11          The Court dismissed Petitioner Ronny Powe’s pro se petition for writ of habeas

12   corpus under 28 U.S.C. § 2254, without prejudice to the filing of a new petition in a new

13   action with a properly completed application form to proceed in forma pauperis, and

14   judgment was entered. (ECF Nos. 3, 5.) Petitioner has requested a copy of his petition.

15   (ECF No. 6.) Good cause appearing, the Court will direct the Clerk of Court to send him

16   a copy.

17          The Clerk of Court is therefore directed to send Petitioner a copy of the petition

18   (ECF No. 1-1) that Petitioner filed in this closed action.

19          DATED THIS 31st Day of August 2020.
20

21

22

23                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25

26
27

28
